Order reversed on the law and the facts, with ten dollars costs and disbursements to appellants, and motion granted to the extent of allowing examination of the plaintiffs before trial on the following items contained in the notice of motion of defendants dated May 26, 1936, to wit, 1, 2, 3, 4, 5, 8 and 9, and that the plaintiffs shall produce on such examination copies of the records of the defendant corporation which they have in their possession, as well as the original documents of the corporation which are now in their possession, for the purpose of refreshing their recollection and for inspection of the defendants on such examination; the examination to proceed on five days' notice at a time and place to be designated in the order to be entered hereon. (See Marine Trust Co. v. Nuway Devices, Inc., 204 App. Div. 752, and Public National Bank v. National City Bank, 261 N. Y. 316.) Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ., concur. Settle order on notice.